Name: 2003/901/EC: Council Decision of 17 December 2003 on the signing and provisional application of bilateral agreements between the European Community and certain third countries (Azerbaijan, Kazakhstan, Tajikistan and Turkmenistan) on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2003-12-24

 Avis juridique important|32003D09012003/901/EC: Council Decision of 17 December 2003 on the signing and provisional application of bilateral agreements between the European Community and certain third countries (Azerbaijan, Kazakhstan, Tajikistan and Turkmenistan) on trade in textile products Official Journal L 340 , 24/12/2003 P. 0054 - 0054Council Decisionof 17 December 2003on the signing and provisional application of bilateral agreements between the European Community and certain third countries (Azerbaijan, Kazakhstan, Tajikistan and Turkmenistan) on trade in textile products(2003/901/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated, on behalf of the Community, bilateral agreements to extend the existing bilateral agreements on trade in textile products with certain third countries (Azerbaijan, Kazakhstan, Tajikistan and Turkmenistan).(2) Subject to their possible conclusion at a later date, the agreements should be signed on behalf of the Community.(3) It is appropriate to apply these agreements on a provisional basis as from 1 January 2004, pending the completion of the relevant procedures for its conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1Subject to possible conclusion at a later date, the President of the Council is hereby authorised to designate the persons empowered to sign on behalf of the European Community the agreements on trade in textile products between the European Community and certain third countries (Azerbaijan, Kazakhstan, Tajikistan and Turkmenistan).Article 2Subject to reciprocity, the agreements referred to in Article 1 shall be applied on a provisional basis as from 1 January 2004 pending the completion of the procedures for its conclusion.The texts of the agreements are attached to this Decision.Done at Brussels, 17 December 2003.For the CouncilThe PresidentG. Alemanno